Audited financial statements of Plantation Exploration, Inc. for the years ended December 31, 2008 and 2007 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Plantation Exploration Inc. We have audited the accompanying balance sheets of Plantation Exploration Inc. as of December 31, 2008 and December 31, 2007, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years ended December 31, 2008 and December 31, 2007. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conduct our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Plantation Exploration Inc. (A Development Stage Company) as of December 31, 2008 and December 31, 2007, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years ended December 31, 2008 and December 31, 2007, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 4 to the financial statements, the Company has an accumulated deficit of $17,452, which raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 4.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Moore & Associates, Chartered Moore & Associates, Chartered Las Vegas, Nevada March 25, 6490 West Desert Inn Rd, Las Vegas, NV 89146 (702) 253-7499 Fax (702) 253-7501 F-1 PLANTATION EXPLORATION, INC. Balance Sheets ASSETS December 31, 2008 December 31, 2007 CURRENT ASSETS Cash $ - $ 22,626 Accrued production revenues 21,022 26,997 Total Current Assets 21,022 49,623 OIL AND GAS PROPERTIES, full cost method Costs subject to amortization 670,649 822,246 Costs not subject to amortization - - Oil and Gas Properties, net 670,649 822,246 OTHER ASSETS Deposits and bonds 25,000 25,000 Total Other Assets 25,000 25,000 TOTAL ASSETS $ 716,671 $ 896,869 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 217,712 $ 286,443 Notes payable 420,000 200,000 Bank overdraft 20,629 - Total Current Liabilities 658,341 486,443 NON-CURRENT LIABILITIES Asset retirement obligation 9,102 8,327 TOTAL LIABILITIES 667,443 494,770 STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, 1,000 shares authorized of $100 par value, 50 sharesissued and outstanding 5,000 5,000 Common stock; 1,000 shares authorized of$1.00 par value, 1,000shares issued and outstanding 1,000 1,000 Additional paid-in capital 30,000 30,000 Retained earnings 13,228 366,099 Total Stockholders' Equity (Deficit) 49,228 402,099 TOTAL LIABILITIES ANDSTOCKHOLDERS' EQUITY (DEFICIT) $ 716,671 $ 896,869 The accompanying notes are an integral part of these financial statements. F-2 PLANTATION EXPLORATION, INC. Statements of Operations For the Year Ended December 31, 2008 For the Year Ended December 31, 2007 REVENUES Oil and gas revenues $ 257,864 $ 224,584 Lease operating expenses 372,128 441,802 Depreciation and depletion 47,027 90,165 Gross Loss (161,291) (307,383) OPERATING EXPENSES Professional fees 113,833 251,161 General and administrative 28,759 83,130 Total Operating Expenses 142,592 334,291 LOSS FROM OPERATIONS (303,883) (641,674) OTHER INCOME (EXPENSES) Interest expense (4,000) (47,800) Gain (loss) on sale of assets (44,988) 545,219 Total Other Income (Expenses) (48,988) 497,419 NET LOSS BEFORE INCOME TAXES (352,871) (144,255) Income tax expense - - NET LOSS $ (352,871) $ (144,255) BASIC AND DILUTED LOSS PER SHARE $ (352.87) $ (144.26) WEIGHTED AVERAGE NUMBER OFSHARES OUTSTANDING 1,000 1,000 The accompanying notes are an integral part of these financial statements. F-3 PLANTATION EXPLORATION, INC. Statements of Stockholders' Equity Preferred Stock Common Stock Additional Paid-In Retained Shares Amount Shares Amount Capital Earnings Total Balance, December 31, 2006 50 $ 5,000 1,000 $ 1,000 $ 30,000 $ 510,354 $ 546,354 Net (loss) for the yearended December 31, 2007 - (144,255) (144,255) Balance, December 31, 2007 50 5,000 1,000 1,000 30,000 366,099 402,099 Net (loss) for the yearended December 31, 2008 - (352,871) (352,871) Balance, December 31, 2008 50 $ 5,000 1,000 $ 1,000 $ 30,000 $ 13,228 $ 49,228 The accompanying notes are an integral part of these financial statements. F-4 PLANTATION EXPLORATION, INC. Statements of Cash Flows For the Year Ended December 31, 2008 For the Year Ended December 31, 2007 OPERATING ACTIVITIES Net loss $ (352,871) $ (144,255) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and depletion 64,060 73,132 (Gain) loss on sale of assets 44,988 (545,219) Changes in operating assets and liabilities Change in bank overdraft 20,629 - Change in accrued production revenues 5,975 5,178 Change in deposits and bonds - - Change in accounts payable and accrued expenses (68,731) 278,443 Net Cash Provided by(Used in) Operating Activities (285,950) (332,721) INVESTING ACTIVITIES Sale of property and equipment 225,000 1,145,000 Purchase of property andequipment (181,676) (892,165) Net Cash Provided by(Used in) Investing Activities 43,324 252,835 FINANCING ACTIVITIES Repayment of notes payable (200,000) (483,200) Proceeds from notes payable 420,000 258,200 Net Cash Provided by(Used in) Financing Activities 220,000 (225,000) NET INCREASE IN CASH (22,626) (304,886) CASH AT BEGINNING OF PERIOD 22,626 327,512 CASH AT END OF PERIOD $ - $ 22,626 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ 9,300 $ 39,800 Income Taxes $ - $ - The accompanying notes are an integral part of these financial statements. F-5 PLANTATION EXPLORATION, INC. Notes to Financial Statements December 31, 2008 and 2007 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a. Organization Plantation Exploration, Inc. (“the Company”) was incorporated in the State of Texas on December 7, 1982 for the purpose of acquiring and operating certain oil and gas leases in the State of Texas.Currently, the Company operates 5 separate oil and gas wells. b. Accounting Method The Company uses the full cost method of accounting for oil and gas producing activities. Costs to acquire mineral interests in oil and gas properties, to drill and equip exploratory wells used to find proved reserves, and to drill and equip development wells are capitalized.Costs incurred in drilling exploratory wells that do not find proved reserves, geological and geophysical costs, and costs of carrying and retaining unproved properties are expensed. The Company has elected a December 31 year-end. c. Basic Income per Share of Common Stock The basic income per share of common stock is based on the weighted average number of shares issued and outstanding at the date of the financial statements. For the Year Ended December 31, 2008 For the Year Ended December 31, 2007 Numerator: Income (loss) from operations $ (352,871) $ (144,255) Basic income (loss) per share $ (352.87) $ (144.26) Denominator – weighted average shares 1,000 1,000 The Company’s shares of preferred stock were convertible to common stock on a one share for one share basis. Accordingly, the preferred shares are common stock equivalents for purposes of computing the fully diluted loss per share. The common stock equivalents are excluded from the computation of income (loss) per share for the years ended December 31, 2008 and 2007 as they are anti-dilutive. d. Provision for Taxes Deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss and tax credit carry forwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. F-6 PLANTATION EXPLORATION, INC. Notes to Financial Statements December 31, 2008 and 2007 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) d. Provision for Taxes (Continued) Deferred tax assets and accrued tax liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. The income tax provision differs from the amount of income tax determined by applying the U.S. federal marginal income tax rate of 39% to pretax income operations for the periods ended December 31, 2008 2007 due to the following: December 31, 2008 December 31, 2007 Book loss $ (111,283) $ (56,259) Intangible drilling costs 76,826 - Net operating loss carryover 34,457 56,259 Income tax expense $ - $ - The tax effects of significant items comprising the Company's net deferred taxes as of December 31, 2008 and 2007 were as follows: December 31, 2008 December 31, 2007 Net operating loss carry over $ 158,139 $ 123,682 Valuation allowance (158,139) (123,682) Deferred tax asset/payable $ - $ - The federal net operating loss carry forwards of approximately $405,485 expire in various years through 2028. The Company has had numerous transactions in its common stock. Such transactions may have resulted in a change in the
